

114 S2770 IS: Kelsey Smith Act
U.S. Senate
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2770IN THE SENATE OF THE UNITED STATESApril 11, 2016Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to require providers of a covered service to provide call
			 location information concerning the telecommunications device of a user of
			 such service to an investigative or law enforcement officer in an
			 emergency situation involving risk of death or serious physical injury or
			 in order to respond to the user's call for emergency services.
	
 1.Short titleThis Act may be cited as the Kelsey Smith Act. 2.Required emergency disclosure of call location information to law enforcementSection 222 of the Communications Act of 1934 (47 U.S.C. 222) is amended—
 (1)in subsection (d)— (A)in paragraph (4), by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and adjusting the margins accordingly;
 (B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and adjusting the margins accordingly;
 (C)by striking Nothing in this section and inserting the following:  (1)Permitted disclosuresNothing in this section; and
 (D)by adding at the end the following:  (2)Required emergency disclosure of call location information to law enforcement (A)In generalNotwithstanding subsections (a), (b), and (c), at the request of an investigative or law enforcement officer, a provider of a covered service shall provide to the officer the call location information, or the best available location information, of a telecommunications device that is—
 (i)used to place a 9–1–1 call requesting emergency assistance; or (ii)reasonably believed to be in the possession of an individual that the officer reasonably believes is in an emergency situation that involves the risk of death or serious physical harm to the individual.
 (B)Hold harmlessNo cause of action shall lie in any court, nor shall any civil or administrative proceeding be commenced by a governmental entity, against a telecommunications carrier, or its directors, officers, employees, agents, or vendors, for providing in good faith call location information or other information, facilities, or assistance in accordance with subparagraph (A) and any regulations promulgated under this paragraph.;
 (2)in subsection (f)(1), by striking subsection (d)(4) and inserting subsection (d)(1)(D); and (3)in subsection (h), by adding at the end the following:
				
 (8)Covered serviceThe term covered service means— (A)a commercial mobile service (as defined in section 332); or
 (B)an IP-enabled voice service (as defined in section 7 of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615b)).
 (9)Investigative or law enforcement officerThe term investigative or law enforcement officer has the meaning given the term Investigative or law enforcement officer in section 2510 of title 18, United States Code..